Appeal from a decision of the Unemployment Insurance Appeal Board which modified and as modified affirmed a referee’s decision overruling an initial determination of the appellant which had imposed a forfeiture of benefits against claimant for twenty-four effective days because he willfully made a false statement to obtain a benefit. The false statement was made in January, 1950, to obtain a benefit to which it was found claimant was then ineligible because of insufficient earnings in his base year of 1948. The forfeiture aforesaid was then imposed and applied against him later when in the next benefit year and in June, 1950, he again filed for benefits. This in our view the statute expressly permits. Decision reversed, on the law, and the initial determination of the commissioner reinstated, without costs. Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ., concur.